DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-13, 18 and 19) with species heavy and light chains of SEQ ID NO: 23 and 31, cytotoxic agent MMAF in claim 10, and linker 6-maleimidocaproyl (MC) of claim 12 in the reply filed on 12/7/2021 is acknowledged.
Claims 1-27 are pending.
Claims 8, 12, 14-17, and 20-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claim 3, the antibody comprising heavy and light chain of the antibody of claim 1 is now rejoined for examination 
Claims 1-7, 9-11, 13, and 18-19, drawn to an anti-BCMA antibody comprising CDRH1-3 and CDRL1-3 in VH and VL of SEQ ID NO: 23 and 31 and heavy and light chains of SEQ ID NO: 55 and 63, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 7/24/2020 and 3/11/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7, 9-11, 13, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are rejected because base claim 1 recites CDRH3 of SEQ ID NO: 3, variant N99D recited in claim 1.  Peptide fusion search of the CDRH1-3 and VH of SEQ ID NO: 23 (claim 2) results the following:
US-16-815-677-23

  Query Match             85.2%;  Score 170.4;  DB 20;  Length 121;
  Best Local Similarity   41.2%;  
  Matches   33;  Conservative    1;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 NYWMH--------------ATYRGHSDTYYNQKFKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 NYWMHWVRQAPGQGLEWMGATYRGHSDTYYNQKFKGRVTITADKSTSTAYMELSSLRSED 90

Qy         23 --------GAIYNGYDVLDN 34
                      ||||:|||||||
Db         91 TAVYYCARGAIYDGYDVLDN 110
Thus it is not clear that 1) amino acid position at 99 of VH of SEQ ID NO: 23 is not D or N (G99) while amino acid N or D located at position 103 of VH. Applicant is required to provide explanation how the amino acids in VH or CDRH are numbered (such as EU numbering and amino acid numbering based on the sequence), and variant N99D, means that the amino acid N has already been substituted by D (D99) or CDRH3 includes SEQ ID NO: 3 (N99) and alternative D99 as a variant.  Clarification would be appreciated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Over Patent:

Claims 1-7, 9-11, 13, and 18-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S.  9,273,141.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an antibody comprising VH and VL of SEQ ID NOs: 23 and 31. 
In view of the unclear recitation of claim 1, CDRH3, claim 1 is included in the present rejection (see 112 2nd rejection above).
The instant claims are drawn to: 

1. an anti-BCMA antibody comprising: 
a CDRH1 of SEQ ID NO. 1; 
a CDRH2 of SEQ ID NO. 2; 
a CDRH3 of SEQ ID NO. 3, variant N99D; 
a CDRL1 of SEQ ID NO. 4; 
a CDRL2 of SEQ ID NO. 5; and 
a CDRL3 of SEQ ID NO. 6.  
2. The antibody of claim 1, comprising a heavy chain variable region of SEQ ID NO: 23 and a light chain variable region of SEQ. ID. NO: 31.
3.  The antibody of claim 1, comprising a heavy chain region of SEQ. ID. NO: 55 and a light chain region of SEQ. ID. NO:63.  
4.  The antibody of claim 1, wherein the antibody is a monoclonal antibody.  
5. The antibody of claim 1, wherein the antibody has enhanced binding to FcyRIIIA or has enhanced FcyRIIIA mediated effector function.  
6. The antibody of claim 1, wherein the antibody is defucosylated.  
7. An immunoconjugate comprising the anti-BCMA antibody of claim 1 and a cytotoxic agent.  
9. The immunoconjugate of claim 7, wherein the cytotoxic agent is an auristatin or a dolostatin.  
10 The immunoconjugate of claim 7, wherein the cytotoxic agent is MMAF 
11.The immunoconjugate of claim 7, wherein the antibody is conjugated to the cytotoxic agent via a linker.  
13. The immunoconjugate of claim 11, wherein the linker is 6-maleimidocaproyl (MC).

CDRH3 is examined to the extent to have the amino acids sequence of SEQ ID NO: 3 (GAIYNGYDVLDN), wherein the first N is replaced by D, which results in VH sequence being SEQ ID NO: 23 (see sequence presented in 112 2nd rejection above).

The claims of U.S. Patent ‘141 are drawn to:
  1. An immunoconjugate comprising an antibody and a cytotoxic agent, wherein said antibody comprises a heavy chain variable region set forth in SEQ. ID. NO:23 and a light chain variable region set forth in SEQ. ID. NO:31, and wherein said cytotoxic agent is selected from: monomethyl auristatin E (MMAE) and monomethyl auristatin F (MMAF). 
    2. The immunoconjugate of claim 1, wherein the antibody is an IgG1 isotype. 

    4. The immunoconjugate of claim 1, wherein the cytotoxic agent is covalently bound to said antibody. 
    5. The immunoconjugate of claim 1, wherein the cytotoxic agent is bound to said antibody via a linker. 
    6. The immunoconjugate of claim 5, wherein said linker is a cleavable linker. 
    7. The immunoconjugate of claim 5, wherein said linker is a non-cleavable linker. 
    8. The immunoconjugate of claim 5, wherein the linker is selected from 6-maleimidocaproyl(MC), maleimidopropanoyl (MP), valine-citrulline (val-cit), alanine-phenylalanine (ala-phe), p-aminobenzyloxycarbonyl (PAB), N-Succinimidyl 4-(2-pyridylthio) pentanoate(SPP), N-succinimidyl 4-(N-maleimidomethyl)cyclohexane-1 carboxylate (SMCC), and N-Succinimidyl (4-iodo-acetyl)aminobenzoate (SIAB). 
    9. The immunoconjugate of claim 1, wherein said immunoconjugate is engulfed by a tumor cell when contacted with a tumor cell. 
    10. The immunoconjugate of claim 1, wherein said antibody is afucosylated. 
    11. A pharmaceutical composition comprising the immunoconjugate of claim 1 and a pharmaceutically acceptable carrier. 
    12. A method of treating a human patient afflicted with a B cell lymphoma comprising administering to said human a therapeutically affective amount of the immunoconjugate of claim 1. 
    13. The method of claim 12, wherein the B cell lymphoma is selected from: Multiple Myeloma (MM) and Chronic Lymphocytic Leukemia (CLL). 
    14. An immunoconjugate comprising an antibody and a cytoxic agent wherein said antibody comprises the heavy chain amino acid sequence set forth in SEQ ID NO:55 and the light chain amino acid sequence set forth in SEQ ID NO:63 and the cytotoxic agent is monomethyl auristatin E (MMAE), wherein said MMAE is linked to said antibody via a valine-citrulline (val-cit) linker. 
    15. An immunoconjugate comprising an antibody and a cytotoxic agent, wherein said antibody comprises the heavy chain amino acid sequence set forth in SEQ ID NO: 55 and the light chain amino acid sequence set forth in SEQ ID NO:63, and the cytotoxic agent is monomethyl auristatin F (MMAF), wherein said MMAF is linked to said antibody via a 6-maleimidocaproyl(mc) linker. 
QY=SEQ ID NO 23 (VH):
Sequence 23, 
Application US/13795314
Patent No. 9273141
APPLICANT: Paul ALGATE et al 
SEQ ID NO 23
;  ORGANISM: Artificial Sequence
;  OTHER INFORMATION: Humansed antibody sequence
US-13-795-314-23

  Query Match             100.0%;  Score 647;  DB 10;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSNYWMHWVRQAPGQGLEWMGATYRGHSDTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSNYWMHWVRQAPGQGLEWMGATYRGHSDTYY 60

Qy         61 NQKFKGRVTITADKSTSTAYMELSSLRSEDTAVYYCARGAIYDGYDVLDNWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKGRVTITADKSTSTAYMELSSLRSEDTAVYYCARGAIYDGYDVLDNWGQGTLVTVS 120

Qy        121 S 121


US-13-795-314-31
Sequence 31, Application US/13795314
Patent No. 9273141

  Query Match             100.0%;  Score 571;  DB 10;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKLLIYYTSNLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKLLIYYTSNLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYRKLPWTFGQGTKLEIKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYRKLPWTFGQGTKLEIKR 108


Applicant is noted that SEQ ID Nos: 55 and 63 are the heavy and light chain sequences which comprise the VH (SEQ ID NO: 23) and the VL (SEQ ID NO: 31, see SCORE for details).
Both sets of the claims are drawn to an antibody comprising the CDRs from VH and VL of SEQ ID NO: 23 and 31 which are comprised with the heavy and light chains of SEQ ID NO: 55 and 63 as evidenced by the sequence alignment above.  Both sets of the claims encompass the antibody conjugate comprising cytotoxic agent MMAF linked via a linker 6-maleimidocaproyl (MC).  The difference is the Patent ‘141 does not recite the CDR locations.  However, one skilled in the art would immediately envision the CDR regions based on the structure of VH and VL of SEQ ID NO: 23 and 31 and heavy and light chains of SEQ ID NO: 55 and 63.  Thus the claims of US patent ‘141 and the instant claims are not patentably distinct. 
It is noted that the present application is a continuation application of the ‘141 patent, but the instant claimed invention is not consonant with the restriction requirement set forth in the parent case. The court has ruled that the protection of §121 

Over Applications:

	Claims 1-7, 9-10, and 18-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 38, 46-47, and 52-69 of copending Application No. 15/771622.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application ‘622 claims a method of using the same antibody that is claimed in the instant application.  The antibody in the claimed method of the application ‘622 would anticipate the presently claimed invention.
The instant claims are drawn to:
1. an anti-BCMA antibody comprising: 
a CDRH1 of SEQ ID NO. 1; 
a CDRH2 of SEQ ID NO. 2; 
a CDRH3 of SEQ ID NO. 3, variant N99D; 
a CDRL1 of SEQ ID NO. 4; 
a CDRL2 of SEQ ID NO. 5; and 
a CDRL3 of SEQ ID NO. 6.  

The antibody of claim 1, comprising a heavy chain variable region of SEQ ID NO: 23 and a light chain variable region of SEQ. ID. NO: 31.

The antibody of claim 1, comprising a heavy chain region of SEQ. ID. NO: 55 and a light chain region of SEQ. ID. NO: 63.  
……….
 (Original) An immunoconjugate comprising the anti-BCMA antibody of claim 1 and a cytotoxic agent, wherein the cytotoxic agent is MMAE or MMAF.
A pharmaceutical composition comprising the antibody of claim 1 or 7….

The claims of application ‘622 are drawn to:
A method comprising:(a) detecting BCMA expression in greater than 60% of BLIMP1+ cells in a sample obtained from a subject having multiple myeloma with standard risk genetics; (b) identifying the subject as having a poor prognosis based at least on the detecting of BCMA expression in greater than 60% of BLIMPI+ cells in the sample; and (c) administering to the subject a multiple myeloma treatment regimen comprising a therapeutically effective amount of an antibody or a functional fragment thereof that binds to BCMA.  
  
The method of claim 38, wherein the antibody or the functional fragment thereof comprises: i) CDRH1 as set out in SEQ ID NO: 1, ii) CDRH2 as set out in SEQ ID NO: 2; iii) CDRH3 as set out in SEQ ID NO: 3; iv) CDRL1 as set out in SEQ ID NO: 4, v) CDRL2 as set out in SEQ ID NO: 5; and vi) CDRL3 as set out in SEQ ID NO: 6.  
The method of claim 38, wherein the antibody or the functional fragment thereof comprises a heavy chain variable region encoded by SEQ ID NO: 11 and a light chain variable region encoded by SEQ ID NO: 17.
Wherein the antibody comprises a cytotoxic agent MMA or MMAF.

The CDRs of CDRH1-3 and CDRL1-3 (SEQ ID NOs: 1-6) of 622’ application have the identical sequences as the instant SEQ ID NOs: 1-6.  VH and VL of SEQ ID NO: 11 and 17 of ‘622 application have the identical sequence as the instant SEQ ID NO: 23 and 31 as evidenced by sequence alignment (see SCRE for details).
QY SEQ ID NO: 23
US-15-771-622-11

  Query Match             100.0%;  Score 647;  DB 17;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSNYWMHWVRQAPGQGLEWMGATYRGHSDTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSNYWMHWVRQAPGQGLEWMGATYRGHSDTYY 60

Qy         61 NQKFKGRVTITADKSTSTAYMELSSLRSEDTAVYYCARGAIYDGYDVLDNWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKGRVTITADKSTSTAYMELSSLRSEDTAVYYCARGAIYDGYDVLDNWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

QY SEQ ID NO: 31
US-15-771-622-17


  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKLLIYYTSNLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKLLIYYTSNLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYRKLPWTFGQGTKLEIKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYRKLPWTFGQGTKLEIKR 108

Both sets of the claims encompass the same antibody binding to BCMA and the antibody conjugate comprising the same cytotoxic agent MMAF.  The method of using the same antibody or conjugate in the application ‘622 would anticipate the presently claimed antibody and conjugate.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

2.	Claims 1-7, 9-10, and 18-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19-24 of copending Application No. 16/646836.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application ‘836 claims a method of using the same antibody that is claimed in the instant application.  The claims of the application ‘836 would anticipate the presently claimed invention.
The instant claims are recited as set forth above.

The claims of application ‘836 are drawn to:
A method of treating relapsed/refractory multiple myeloma in a subject that has been treated with at least one prior cancer treatment comprising administering: anti-B-cell maturation antigen (BCMA) antibody-drug conjugate; wherein the anti-BCMA antibody drug conjugate comprises an antibody comprising the heavy chain amino acid sequence set forth in SEQ ID NO: 9 and the light chain amino acid sequence set forth in SEQ ID NO:10, and wherein the antibody is conjugated to monomethyl auristatin F (MMAF)

VH and VL of SEQ ID NO: 9 and 10 of ‘836 application have the identical sequence as the instant SEQ ID NO: 23 and 31, which comprising the CDRs of CDRH1-3 and CDRL1-3 (SEQ ID NOs: 1-6 with CDRH3 variant N99D) claimed in the instant claims (see SCORE for details).
Both sets of the claims encompass the same antibody binding to BCMA and the antibody conjugate comprising the same cytotoxic agent MMAF.  The application ‘836 claims a method of using the same antibody or conjugate that is claimed in the instant application.  The claims of application ‘836 of would anticipate the presently claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

3.	Claims 1-7, 9-10, and 18-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, and 3-19 of copending Application No. 16/646875.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application ‘875 claims a method of using the same antibody that is claimed in the instant application.  The claims of the application ‘875 would anticipate or be obvious over the present anticipate the presently claimed invention.
The instant claims are recited as set forth above.

The claims of application ‘875 are drawn to:

The method of claim 1 or claim 2, wherein the wherein the anti-BCMA antigen binding protein comprises a CDRH1 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 1; a CDRH2 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:2; a CDRH3 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:3; a CDRL1 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:4; a CDRL2 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:5; and a CDRL3 comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:6.  
The method of any one of claims 1 to 3, wherein the wherein the anti-BCMA antigen binding protein is an antibody comprising a heavy chain variable region (VH) comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:7; and a light chain variable region (VL) comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:8.
The method of any one of claims 1 to 8, wherein the anti-BCMA antigen binding protein is an immunoconjugate comprising an antibody conjugated to a cytotoxin.  
. The method of claim 9, wherein the cytotoxin is selected from MMAE or MMAF.

The CDRs of CDRH1-3 and CDRL1-3 (SEQ ID NOs: 1-6) of ‘875 application have the identical sequences as the instant SEQ ID NOs: 1-6 and VH and VL of SEQ ID NO: 7 and 8 of ‘875 application have the identical sequence as the instant SEQ ID NO: 23 and 31 (see SCRE for details).
Both sets of the claims encompass the same antibody binding to BCMA and the antibody conjugate comprising the same cytotoxic agent MMAF.  The difference is the method of application ‘875 comprising additional anti-cancer agent to ICOS. Thus, the method of ‘875 patent has narrow scope of the composition used in the method. The method of using the same antibody or conjugate with additional agent in the application ‘875 would anticipate or be obvious over the presently claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

4.	Claims 1-7, 9-10, and 18-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-8, 14, 21, and 23-24 of copending Application No. 16/646921.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application ‘921 claims a method of using the same antibody that is claimed in the instant application.  The claims of the application ‘921 would anticipate or be obvious over the present anticipate the presently claimed invention.
The instant claims are recited as set forth above.

The claims of application ‘921 are drawn to:
 (Original) A method of treating cancer in a subject in need thereof comprising administering a therapeutically effective dose of a combination comprising an anti-BCMA antigen binding protein and an agent directed to ICOS.  
 (currently amended) The method of claim 1 
 (currently amended) The method of claim 1 wherein the wherein the anti-BCMA antigen binding protein is an antibody comprising a heavy chain variable region (VH) comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:7; and a light chain variable region (VL) comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:8.  
 (currently amended) The method of claim 1, wherein the anti- BCMA antigen binding protein is an immunoconjugate comprising an antibody conjugated to a cytotoxin.  
The method of any one of claims 1 to 8, wherein the anti-BCMA antigen binding protein is an immunoconjugate comprising an antibody conjugated to a cytotoxin.  
. The method of claim 9, wherein the cytotoxin is selected from MMAE or MMAF.


Both sets of the claims encompass the same antibody binding to BCMA and the antibody conjugate comprising the same cytotoxic agent MMAF.  The difference is the method of application ‘921 comprising additional commonly used anti-cancer drug ImiD. Thus, the method of ‘921 patent has narrow scope of the composition used in the method. The method of using the same antibody or conjugate thereof with additional agent in the application ‘921 would anticipate or be obvious over the presently claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642